Citation Nr: 1615891	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-13 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea as secondary to service-connected sinusitis.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a bilateral testicle disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from May 1979 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his Board hearing, the Veteran stated that he was on Social Security Administration (SSA) disability.  However, the underlying records supporting this disability application do not appear to be of record.  They should be obtained.

Regarding the claim for entitlement to service connection for a sleep disorder, in January 2016, the Veteran's physician Dr. Edwin Page, M.D., reported that the Veteran was diagnosed with obstructive sleep apnea.  Dr. Page opined that the Veteran's obstructive sleep apnea was more likely than not exacerbated by his in-service nasal injury with subsequent surgery, but he failed to provide any rationale for his opinion or to provide a baseline level of the sleep apnea prior to it being exacerbated.  The Veteran was granted service connection for sinusitis by the May 2010 rating decision.  As such, a VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Social Security Administration (SSA) records.

2.  Schedule the Veteran for a VA examination for his sleep disorder.  The examiner is asked to answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder either began during or was otherwise caused by his military service?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder was directly caused by a service connected disability (to specifically include his sinusitis)?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability (to specifically include his sinusitis)?  Why or why not?  In so doing, the examiner should review the January 2016 opinion from Dr. Page suggesting that the Veteran's sinusitis exacerbated his sleep apnea.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




